Citation Nr: 1645995	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine. 

3.  Entitlement to an initial compensable evaluation prior to August 2, 2013, and in excess of 10 percent thereafter, for right elbow tendonitis. 

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

5.  Entitlement to service connection for restless leg syndrome. 

6.  Entitlement to service connection for right knee condition.  

7.  Entitlement to service connection for left knee condition. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, granted service connection for degenerative disc disease of the cervical spine with degenerative disc disease of the lumbar spine (also claimed as cervical and thoracic spine condition with neurological symptoms), evaluated as 10 percent disabling,
bilateral hearing loss, evaluated as noncompensable, and right elbow tendonitis status post-surgery, evaluated as noncompensable.  The RO also denied service connection for restless leg syndrome, and right and left knee disabilities.  The Veteran submitted a notice of disagreement dated in November 2009 with respect to the claims on appeal.  In the notice of disagreement, the Veteran contended that the cervical and thoracic claims should not be evaluated as one disability.  The RO issued a statement of the case dated in December 2010.  The Veteran filed a substantive appeal in February 2011.  Subsequently, the Veteran claims file was moved to the RO in San Juan, the Commonwealth of Puerto Rico.

In April 2014, the RO, in pertinent part, granted service connection for degenerative disc disease of the thoracolumbar spine as a separate disability, evaluated as 20 percent disabling, and increased the evaluation of right elbow tendonitis to 10 percent disabling effective August 2, 2013.
The issues of entitlement to service connection for right and left knee disabilities, and increased ratings for degenerative disc disease of the cervical and thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss has been manifested by no more than auditory acuity level I in the right ear and level I in the left ear.

2.  Prior to August 2, 2013, the Veteran's right elbow disability was not manifested by flexion limited to 100 degrees or less or limitation of extension, and thereafter, the disability has not been manifested by flexion limited to 90 degrees or less or limitation of extension.
 
3.  The evidence of record does not indicate that the Veteran has a diagnosis of restless leg syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an initial compensable evaluation prior to August 2, 2013, and in excess of 10 percent thereafter, for right elbow tendonitis are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5206 (2015). 

3.  The criteria for an award of service connection for restless leg syndrome has not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA.

In July 2008 pre-discharge notice, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's initial rating claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in July 2008 and August 2013 which, taken together, are fully adequate to decide the claims decided herein.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  



II.  Increased ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the current severity of the disorder.  Also, in Fenderson, the Court discussed the concept of "staged ratings," finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A.  Bilateral hearing loss.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, as will be shown below, the Veteran has not demonstrated an exceptional pattern of hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA are not for application.

At a July 2008 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
40
LEFT
15
10
10
45
75

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 22.5 decibel loss in the right ear and a 35.0 decibel loss in the left ear.  The audiologist indicated that the Veteran had 92 percent speech discrimination in the right ear and 92 percent speech discrimination in the left ear.  These audiometry test results equate to level I hearing in the right ear and level I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level I hearing in the right ear and level I hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Veteran was also tested in a February 2010 examination noted in his VA treatment records.  At such evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
35
30
LEFT
10
10
5
50
75

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 18.75 decibel loss in the right ear and a 35.0 decibel loss in the left ear.  The audiologist indicated that the Veteran had 100 percent speech discrimination in the right ear and 100 percent speech discrimination in the left ear.  These audiometry test results equate to level I hearing in the right ear and level I hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level I hearing in the right ear and level I hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Board finds that the requirements for a higher evaluation for bilateral hearing loss is not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than that indicated by the audiometric testing.  While the Veteran is competent to report symptoms, he is not, however, competent to identify a specific level of disability for his hearing loss, which involves a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric readings.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The above determinations are based upon consideration of applicable rating provisions.  The July 2008 VA examination report describes the effects of the Veteran's hearing impairment on his daily life, specifically, that the Veteran had difficulty understanding speech in certain environments. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a higher initial rating for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
B.  Right elbow tendonitis.

The Veteran's service-connected left elbow disability has been evaluated as noncompensable prior to August 2, 2013, and10 percent disabling thereafter under Diagnostic Codes 5024 and 5206.  Diagnostic Code 5024 provides that tenosynovitis will be rated based on limitation of motion of affected parts, as degenerative arthritis, which in this case would be Diagnostic Codes 5206 (limitation of flexion of the forearm) and 5207 (limitation of extension of the forearm).

Under Diagnostic Code 5206, limitation of flexion of either the major or minor forearm to 100 degrees warrants a 10 percent rating; limitation of flexion of either forearm to 90 degrees warrants a 20 percent rating; limitation of flexion of the major and minor forearm to 70 degrees warrants 30 and 20 percent ratings, respectively; limitation of flexion of the major and minor forearm to 55 degrees warrants 40 and 30 percent ratings, respectively; and limitation of flexion of the major and minor forearm to 45 degrees warrants 50 and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206. 

Under Diagnostic Code 5207, limitation of extension of either the major or minor forearm to 45 warrants a 10 percent rating; limitation of extension of either forearm to 75 degrees warrants a 20 percent rating; limitation of extension of the major and minor forearm to 90 degrees warrants 30 and 20 percent ratings, respectively; limitation of extension of the major and minor forearm to 100 degrees warrants 40 and 30 percent ratings, respectively; and limitation of extension of the major and minor forearm to 110 degrees warrants 50 and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5207. 

Normal range of motion of the elbow is from 0 degrees on extension to 145 degrees on flexion with pronation to 80 degrees and supination to 85 degrees. 38 C.F.R. § 4.71a, Plate I.

In this case, the report of the July 2008 pre-discharge VA examination indicated that the condition was reported by the Veteran when applying for VA benefits.  The Veteran indicated that he had a diagnosis of lateral epicondylitis in 2004 and later had surgery to the right elbow for myalgia and myositis.  His symptoms were weakness, stiffness, swelling, heat, locking, and pain, which occurred six times a week, lasting for several hours with aching, cramping, burning, and sharp pain.  The Veteran reported that pain was elicited by physical activity and relieved by rest and medication (Motrin).  He indicated that when the pain occurred, he would have to stop working or typing. There was a well-healed scar on the medial aspect of the right elbow, 2 cm x 0.1 cm, representing the site of a previous surgical procedure.  The surface of the scar was flush with the surrounding skin and showed no detectable alteration in sensory perception or vascular supply.  Otherwise, there was no detectable alteration in function of the right and left elbows.  In addition, on examination there was no sign of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was normal strength and the range of motion of the right elbow was flexion of 145 degrees, extension of 0 degrees, supination of 85 degrees, and pronation of 80 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion after repetitive use.   The Veteran was diagnosed as status post right elbow surgery with well-healed scar.  No complications or disfigurement was identified and the condition resolved.  No pathology was identified on physical examination of elbows. 

The Veteran was again examined for his right elbow in August 2013.  The Veteran claims file was reviewed in connection with the examination.  The Veteran was diagnosed with right elbow tendonitis status post-surgery.  The Veteran reported that he still had pain in the right elbow with pain when doing overhead activities. 
Flare-ups were noted to impact the function of the elbow and forearm, making it difficult to do overhead activities.  Range of motion testing indicated flexion of 120 degrees, with pain at 100 degrees, and extension of 0 degrees with pain.  There was no additional loss of motion upon repetitive testing.  Functional loss included pain on movement, and local tenderness on palpation was noted.  Muscle strength was normal and the Veteran was indicated to have no flail joint, joint fracture or impairment of supination or pronation.  The Veteran was noted to be status post arthroscopic surgery in 2006 with right elbow surgical release.  The Veteran was noted to have residual scar that was not painful, unstable, or in excess of 6 square inches.  The examiner indicated that the disability did not impact the Veteran's ability to work.

The Veteran's outpatient records were also reviewed, but did not contain evidence indicating symptoms worse than recorded in the examination reports detailed above. 

Based on a review of the evidence of record in this case, the Board finds that the evidence fails to establish entitlement to a disability rating in excess of  0 percent prior to August 2, 2013 and in excess of 10 percent thereafter for the Veteran's service-connected right elbow disability.  The Veteran had full range of motion of the elbow on examination in July 2008.  And in August 2013, range of motion testing indicated 120 degrees flexion with pain at 100 degrees. To warrant the next higher evaluation prior to August 2013, the evidence would need to symptoms more nearly approximating flexion to 100 degrees, and after August 2013, the evidence would need to show symptoms more nearly approximating flexion to 90 degrees.  There was also no indication of additional functional loss with repetitive testing or additional functional limitations during flare-ups that would indicate a higher evaluation for loss of motion. Therefore, even when considering any additional functional limitation due to repetitive use and flare-up, the Veteran's right elbow disability has more nearly approximated the criteria for a noncompensable evaluation prior to August 2, 2013 and a 10 percent rating thereafter under Diagnostic Code 5206.

In addition, the Board notes that the Veteran's has no limitation of extension of the left elbow. Therefore, a separate rating is not warranted under Diagnostic Code 5207. 

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5213 for impairment of supination and pronation.  Under that diagnostic code, supination limited to 30 degrees in the major and minor extremity warrants a 10 percent rating.  Limitation of pronation characterized by motion lost beyond last quarter of the arc, the hand does not approach full pronation, in the major and minor extremity warrants a 20 percent rating.  Pronation lost beyond the last the middle of the arc in the major and minor extremities warrants 30 and 20 percent ratings, respectively.  In both examinations, the Veteran was indicated to have normal supination and pronation (normal range of motion and no impairment indicated, respectively).  There is also no evidence of any limitation of pronation or supination during the appeal period. Therefore, the Board finds that a separate or higher rating under Diagnostic Code 5213 for limitation of pronation or supination is not warranted. 

The Board has also considered other potentially applicable diagnostic codes pertaining to the left elbow.  However, the Veteran does not have, nor does his disability picture more nearly approximate ankylosis, flexion limited to 90 degrees and extension limited to 45 degrees, flail joint, nonunion of the radius and ulna, impairment of the ulna, or impairment of the radius. (Diagnostic Codes 5205, 5208, 5209, 5210, 5211, and 5212). Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

For these reasons, the Board finds that initial higher ratings for the Veteran's right elbow disability are not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

C.  Other considerations.

The rating schedule represents, as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  38 C.F.R. § 3.321 (a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321.

The analytical steps necessary to determine whether referral for extra-schedular consideration is warranted are set forth in Thun v. Peake, 22 Vet. App. 111 (2008). First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Regarding the Veteran's right elbow disability, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which primarily consists of limitation of motion, pain, and functional impairment.  As discussed above, there are higher ratings available under the diagnostic criteria, but the Veteran's disabilities are not productive of such manifestations.

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Regarding hearing loss, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaint of difficulty understanding speech in certain environments is contemplated in the rating criteria, in particular the speech recognition scores. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his disabilities render him unemployable and the other evidence of record does not otherwise suggest that this is the case.  Rather, the VA examination reports indicated that the disabilities do not impact the Veteran ability to work.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

III.  Service connection for restless leg syndrome.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is not a listed chronic disease.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was afforded a pre-discharge VA examination dated in July 2008 in which the Veteran indicated that, in 2007 a sleep apnea test, he was told that he might have restless leg syndrome.  He had not been diagnosed or treated for this condition and was not aware of any complications arising from the condition.  The Veteran reported that functional impairment consisted of pain with numbness.  He stated that he had to stay in bed until it was over.  The examiner found that no complications were identified related to his claimed condition and no pathology was  identified on physical examination to render a diagnosis.  The examiner also stated that the Veteran's symptoms as expressed were not in keeping with a diagnosis of restless leg syndrome.

The Board reviewed the Veteran's outpatient treatment records.  However, there was no indication of a diagnosis or treatment related to restless leg syndrome.  

Based on the foregoing, the Board finds that service connection is not warranted in this case for restless leg syndrome.  The evidence in this case, including the July 2008 examination report, does not indicate that the Veteran has a diagnosis related to such disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the July 2008 VA examiner reviewed the Veteran's medical history and, after examination and review, provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that he has restless leg syndrome that had its onset in service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has restless leg syndrome is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  The Board recognizes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Here, however the Veteran has sought service connection for a particular disorder and the preponderance of the evidence reflects that he has not had this disorder or any related disorder of the legs during the pendency of the claim or at any time.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing
to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for restless leg syndrome.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A compensable evaluation for bilateral hearing loss is denied.

A compensable evaluation prior to August 2, 2013, and an evaluation in excess of 10 percent thereafter, for right elbow tendonitis, is denied.

Service connection for restless leg syndrome is denied.  


REMAND

The Veteran contends that he has a bilateral knee disability that had its onset in military service.  In a pre-discharge examination dated in July 2008, the Veteran reported that he suffered from knee pain over the past ten years, as well as stiffness and swelling and locking of the knees.  He reported pain occurring two to three times a week lasting for one to two hours, and crushing, aching, and cramping with a severity of 5/10 elicited by physical activity and by sitting.  The examiner stated that the Veteran took no treatment for the condition and that the Veteran reported no functional impairment related to the problem.  Examination of the right and left knees was  within normal limits and there was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was also no evidence of recurrent subluxation, locking, pain, joint effusion, or crepitus.  No fixed position was identified.  The range of motion was within normal limits with flexion of 140 degrees and extension of 0 degrees.  There was no varus/valgus instability and the Drawer and McMurray tests were negative.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion after repetitive exercise.  The examiner did not diagnose any knee disability, finding that there was no pathology on examination to render a diagnosis.
 
After this examination, in VA treatment records dated in March 2009, the Veteran was noted to have right knee pain since in active duty.  Testing indicated fragmented right tibial tubercle, possibly sequel form childhood Osgood-Schlatter.  An August 2009 MRI indicated bone fragment at anterior/inferior knee joint, may represent a fragmented tibial tubercle.  Other VA treatment records noted knee arthralgia.  

Based on the foregoing, additional examination is warranted to determine what knee disabilities the Veteran may have and whether such disabilities had their onset in the military.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

With respect to the Veteran's cervical and thoracolumbar spine disabilities, the Board notes that the most recent VA examination for these conditions was conducted in August 2013.  On July 5, 2016, United States Court of Appeals for Veterans Claims (the Court) decided Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Veteran's previous examinations do not appear to comply with 38 C.F.R. § 4.59 as interpreted in Correia.  Consequently, a remand is warranted for a new VA examination, to be conducted in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.  

Upon remand, the Veteran should be afforded an opportunity to submit additional relevant evidence.  Updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a bilateral knee disability that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a bilateral knee disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a bilateral knee disability, did such disorder have its onset during active duty, within one year of active duty, or was such condition caused or aggravated by military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine and thoracolumbar spine disabilities, by an appropriate medical professional.  The contents of the entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the disability should be reported in detail.

The examination should be conducted in accordance with the current DBQ, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


